Citation Nr: 9921397	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a December 1993 rating decision is final.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
headache disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., attorney 
at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.B.

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 3 to November 22, 
1977.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 1997 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, that denied the above-noted claims.

Additional evidence was submitted to the RO in October 1998 and 
February 1999, subsequent to the most recent March 1998 statement 
of the case.  As the veteran has waived RO consideration of this 
evidence, a remand for the issuance of a supplemental statement 
of the case is not warranted.  38 C.F.R. §§ 19.31, 19.37 (1998).  

In May 1999, a hearing was held before the undersigned, who is 
the Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999). 

The issue of entitlement to service connection for a psychiatric 
disorder is the subject of the remand herein.


FINDINGS OF FACT

1.  In December 1993, the RO denied a petition to reopen a claim 
for service connection for a headache disorder and denied a claim 
for service connection for a psychiatric disorder.  The RO 
notified the veteran of its decision and of his appellate rights 
at his most recent address of record.

2.  Evidence has not been presented or secured since the December 
1993 RO rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim for 
service connection for a headache disorder.

3.  Evidence has been presented since the December 1993 RO rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.

4.  The claim of entitlement to service connection for a 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision that denied a petition 
to reopen a claim for service connection for a headache disorder 
and denied a claim for service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1998).

2.  Evidence received since the December 1993 RO rating decision 
that denied a petition to reopen a claim for service connection 
for a headache disorder is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  Evidence received since the December 1993 RO rating decision 
that denied a claim for service connection for a psychiatric 
disorder is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

4.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

On entrance examination on November 20, 1976, the veteran denied 
a history of frequent or severe headaches, head injury, 
depression or excessive worry, and nervous trouble of any sort.  
Neurologic and psychiatric examinations were normal.

On June 17, 1977, the veteran complained that he was losing his 
mind sometimes.  He stated that he had seen a psychiatrist on 
three occasions.  

On examination in the mental health clinic on June 20, 1977, the 
examiner noted that the veteran was rather vague about his head.  
The veteran described periods of what seemed to be overwhelming 
anxiety when he became dazed, most likely an escape mechanism.  
These periods were always associated with a great deal of 
pressure.  The examiner indicated that the veteran was 
psychiatrically cleared; however, he appeared to be slow to 
comprehend and retain material, which he readily admitted.  He 
was counseled regarding ventilation and overreacting and advised 
to return if things deteriorated to the state which he described.  

On October 27, 1977, the veteran sought treatment for depression, 
confusion, hopelessness, increased somatic complaints and an 
inability to adjust to military life.  The examiner noted that he 
was depressed and anxious.  His thought content was ruminative.  
He was oriented times three.  His intelligence was slow and his 
memory was good.  The examiner's impression was ? schizoid 
personality, chronic/moderate.  Separation was recommended.   

The veteran originally claimed entitlement to service connection 
for head pains in October 1986.  He stated that he was treated 
for severe headaches during active service in October 1977 and at 
the VA Medical Center (VAMC) in Little Rock, Arkansas, in July 
1986.  He denied any other treatment for a headache disorder 
either prior to or following his separation from active service.

In November 1986, the RO obtained the veteran's treatment records 
dated in 1986 from the VAMC in Little Rock, Arkansas.  These 
records showed, in pertinent part, that the veteran complained of 
headaches in September 1986.  The examiner's assessment was 
headache, tension versus occipital neuralgia.

The RO denied entitlement to service connection for headaches in 
a December 1986 rating decision and notified the veteran of its 
decision at his most recent address of record by letter dated 
January 2, 1987.  The reason for the denial was that chronic 
headaches were not shown during active service.  

The veteran sought to reopen his claim of entitlement to service 
connection for headaches in September 1988.  He stated that he 
had received treatment at the VAMC in Little Rock, Arkansas, 
since his separation from active service.  

In January 1989, the RO obtained the veteran's VA treatment 
records dated in 1988.  These records showed no complaints or 
findings of a headache disorder.  A July 1988 hospitalization 
report showed only a prior medical history of headaches.

In a January 1989 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a headache disorder.  The 
RO notified the veteran of its decision at his most recent 
address of record by letter dated January 3, 1989.

In a Statement in Support of Claim dated on June 29, 1993, the 
veteran requested entitlement to service connection for headaches 
and depression.  He reported that he was treated at the Little 
Rock and North Little Rock VAMCs from January 1991 to July 1992.  
He listed his current address as the Fort Roots VAMC.  

In July 1993, the RO obtained the veteran's VA treatment records 
dated from 1991 to 1993.  These records (on the bottom left 
corner of the pages) listed a [redacted] Street address for the 
veteran from March 8, 1993, forward.  They also showed that he 
gave a prior medical history of headaches during emergency care 
treatment in January 1991.  In July 1991, he sustained a 
laceration of his right forehead area in an automobile accident.  
There was no loss of consciousness.  He gave a history of 
migraines at that time.  

The veteran sought treatment for nose and rib pain in January 
1992 after being "jumped on."  His history included a headache 
problem.  The diagnosis was soft tissue injury.  In June 1992, 
the veteran gave a history of headaches for five years.  The 
examiner diagnosed tension headaches, chronic, recurrent.  

On March 9, 1993, the veteran sought treatment for 
auditory/visual hallucinations and feelings of depression.  He 
had attempted suicide in 1992 after seeing his wife with another 
man.  It was indicated that he was homeless and living in a 
shelter (Union Rescue Mission).  He had lost his apartment one to 
two months previously.  Provisional diagnoses included rule out 
schizophrenia and rule out major depression.  

The veteran was seen in the Mental Health Clinic on March 11, 
1993.  He complained of episodic visual and auditory 
hallucinations, severe headaches, and depression with some 
occasional suicidal ideation.  The headaches and hallucinations 
had occurred for approximately 12 to 15 years.  The headaches 
began after a head injury when his head hit a brick wall, without 
unconsciousness.  The veteran also stated that his headaches 
began in approximately 1986.  He was reportedly discharged from 
service because of headaches.  His depression began three years 
ago after marital separation.  The veteran was reportedly still 
living at the Union Rescue Mission, and stated that he had 
intermittently maintained an apartment since he had lived in 
Little Rock.  Pertinent diagnoses included an adjustment 
disorder, dysthymia, rule out organic hallucinosis, rule out 
schizophrenia, rule out organic mood disorder, and headaches.

The veteran also underwent psychological testing on March 19, 
1993.  His complaints were consistent with those noted above.  He 
gave a history of two head injuries, the first in 1975 (at age 15 
or 16) when his head hit a brick wall without unconsciousness, 
and the second as a result of a motor vehicle accident in 1991 
with 30 to 60 minutes of unconsciousness.  He stated that no 
treatment was given in 1975, but he suffered from continuous 
headaches and episodic auditory and visual hallucinations since 
that time, because of which he was discharged from the military.  
He also reported that he sustained a head injury in a car 
accident in 1980.  Cognitive screening measures indicated 
possible dysfunction of the left temporal area.  Personality 
testing indicated major depression on Axis I with self-defeating, 
borderline, and schizotypal traits on Axis II.

The VAMC attempted to contact the veteran by telephone on June 7, 
1993, concerning follow-up care to a prior surgery.  His first 
telephone number was disconnected and his second telephone number 
was not in service.  On June 23, 1993, it was indicated that he 
still lived at the Union Rescue Mission.  

In a December 1993 rating decision, the RO denied entitlement to 
service connection for a psychiatric disorder and found that new 
and material evidence had not been presented to reopen a claim of 
entitlement to service connection for headaches.  Service 
connection for a psychiatric disorder was denied on the grounds 
that the condition existed prior to active service and was not 
aggravated by service.  The RO also found that the "evidence 
clarifies the etiology of headaches showing the headaches to be a 
result of pre-service head trauma."  

The RO sent the veteran a letter notifying him of the December 
1993 rating decision and of his appellate rights on December 9, 
1993.  The letter was addressed to the veteran at the address 
provided by him on his June 29, 1993, Statement in Support of 
Claim, i.e., the Fort Roots VAMC.  A copy was also sent to his 
representative.  The post office returned the letter to the RO 
indicating that the veteran was not at the address, and the 
envelope was received at the RO on December 10.  There was a 
notation on the envelope that the veteran had been discharged 
from the hospital.  A second notation on envelope indicated that 
on December 29, 1993, the RO remailed the letter to the veteran's 
address as noted on his VA treatment records.  There is no 
indication that the remailed notice letter was returned by the 
post office.

In a REQUEST FOR AND CONSENT TO RELEASE OF INFORMATION FROM 
CLAIMANT'S RECORDS, i.e., VA Form 70-3288, dated on December 28, 
1993, and received at the RO the same date, the veteran stated 
that he was a patient at the North Little Rock, Arkansas, VAMC 
and would be there for approximately three to four months.  He 
provided a telephone number where he could be reached.  However, 
a notation on the form indicates that the veteran was released 
from the VAMC on December 29, 1993, with no forwarding address.

The next correspondence received from the veteran at the RO was 
dated March 9, 1995, and showed his address as the Union Rescue 
Mission.  He requested that copies of his service medical records 
be sent to his ex-wife at [redacted].

The veteran sought to reopen his claim for service connection for 
headaches in July 1995.  He indicated that he was still living at 
Union Rescue Mission.  He provided a second address of [redacted] 
[redacted], where his ex-wife lived.  The RO notified the veteran  by 
letter dated August 16, 1995, that service connection for 
headaches was previously denied and that he was informed of this 
decision by letter dated December 9, 1993.  The veteran was 
further advised that he had to submit new and material evidence 
in order to reopen his claim.  

In February 1997, the veteran sought to reopen his claims of 
service connection for headaches and a psychiatric disorder.

The veteran testified at a personal hearing at the RO in 
September 1997.  He stated that he was hospitalized at Arkansas 
State Hospital and/or University Hospital in 1976 for a 
concussion, prior to active service.  He had no problems as a 
result of this injury thereafter.  However, he began suffering 
from headaches during active service in 1977, because of which he 
was discharged.  He had never previously experienced such 
headaches.  He also suffered from confusion, feelings of 
hopelessness, and inability to adjust and depression during 
active service.  He stated that he never felt depression prior to 
active service.  The veteran further testified that he was 
different psychologically and continued to experience headaches 
after active service.  Following his separation from service, he 
was first treated for headaches at the Little Rock VAMC in 1978.  
He was also treated at Counseling Associates for emotional 
problems in 1978 or 1979.  He was reportedly diagnosed as having 
schizophrenia.  He was further treated at the Crisis House, River 
Bend and Victory Outreach for depression and substance abuse.  He 
was not able to recall the name of a private doctor who treated 
him in Conway after service.  The hearing officer requested that 
the veteran either submit records or provide a release for his 
records from University Hospital.  The veteran was also going to 
submit or provide a release for his records from Counseling 
Associates.  

Concerning notice of the December 1993 rating decision, the 
veteran testified that he was at the Fort Roots VAMC at that time 
but did not receive the notice letter mailed by the RO.  He also 
reported that he was at the Union Rescue Mission, and he believed 
he had provided the RO with this address.  He had also lived at 
the [redacted] Street address in 1993.

In September 1997, the RO attempted to obtain treatment records 
of the veteran dated in 1977 and 1978 from the Little Rock VAMC; 
however, no such records were available.

Additional VA treatment records of the veteran, dated from March 
to September 1997, were received at the RO in October 1997.  In 
September 1997, the veteran complained of headaches dating back 
to active service.

In February 1998, the veteran provided treatment records from 
Arkansas Rehabilitation Services dated in June 1997 showing 
complaints of headaches, depression and paranoid schizophrenia 
and diagnoses of a reading disorder, disorder of written 
expression, cocaine dependence in full remission, and rule out 
affective disorders, thought disorders and personality 
disturbance.

In his March 1998 substantive appeal, the veteran stated that he 
was receiving VA treatment in 1993 and an alternative address 
could have been located in the file in order to notify him of the 
December 1993 rating decision.  

In October 1998, James R. Moneypenny, Ph.D. reported that he 
reviewed the veteran's records.  He concluded that it was 
"entirely possible that the stress if military life initiated 
[the veteran's] symptoms of schizophrenia."  Pertinent diagnoses 
included rule out schizophrenia; rule out depression; and rule 
out schizoid personality traits.  

Additional VA treatment records of the veteran, dated from June 
1998 to January 1999, were obtained in February 1999.  In 
November 1998, the veteran reported being discharged from active 
service because of cluster headaches.  He was treated at Arkansas 
State Hospital in 1976, but could not remember for which 
condition.  He was denied Social Security Administration (SSA) 
benefits in 1983.  Pertinent diagnoses included headaches and a 
neurotic disorder.  The veteran was again applying for SSA 
benefits in December 1998.

In May 1999, the veteran testified at a personal hearing before 
the Board.  He was reportedly diagnosed as having headaches at 
University Hospital in 1972, prior to active service.  The 
headaches were off and on, and recurred after he entered active 
service in 1977.  He also occasionally had hallucinations and 
delusions during active service.  He was discharged because of 
headaches, and they continued since that time.  He also suffered 
from depression.  Following his separation from service, he was 
treated at the Little Rock VAMC for headaches in 1978 and for 
schizophrenia in 1986.  He was also seen for psychiatric problems 
at the State Hospital and Crisis House (Community Mental Health 
Clinic) in 1982 or 1983, and then in 1990, and at River Bend for 
drug and alcohol problems.  The veteran stated that he would 
attempt to obtain and submit the records from the Crisis House 
(Community Mental Health Clinic).  

The veteran's ex-wife testified that she met the veteran in 1974 
and knew about his pre-service head injury.  He reportedly 
telephoned her during active service and told her that he was 
hospitalized because of headaches.  Following his separation from 
service, she noticed that his personality changed and he had more 
frequent headaches.  With respect to notice of the December 1993 
rating decision, she testified that she was never contacted by VA 
in 1993 in order to obtain a correct address for the veteran.  
She stated that he was being treated by VA during that time 
period, and they should have had his address.  The veteran 
testified that the VAMC had a [redacted] address for 
him, which was his ex-wife's address in 1993.  He was also an 
inpatient at the VAMC for several months in 1993.


II.  Legal analysis

A.  General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  It requires that the veteran have a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a current disability on 
the basis of a "presumption" under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (1998).  Service connection for 
a psychosis may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

Service connection for a disability may also be established based 
on aggravation of disease or injury which preexisted service when 
there is an increase in disability during service unless the 
increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an absence 
of clear and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the increase 
in severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b) (1998).  Concerning item (1), a disorder may 
be shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at entrance for disorders 
not noted at entrance.  History provided by the veteran of the 
pre-service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).

Prior, unappealed RO decisions are final and may not be reopened 
absent the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.200, 20.302 
(1998).  Where a final RO decision existed on a claim, that claim 
may not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the Board.  
38 U.S.C.A §  7104(b) (West 1991).  The exception is that if new 
and material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a previously 
and finally disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, it 
must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term (found 
under 38  U.S.C. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 5 
Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case was declared invalid.  Thus, the Federal Circuit held in 
Hodge that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence should 
"bear[ ] directly and substantially upon the specific matter 
under consideration . . . [and must be] so significant that it 
must be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that 
the two-step process set out in Manio, for reopening claims 
became a three-step process under the Federal Circuit's holding 
in Hodge, and is in effect a less restrictive standard based on 
the language of 38 C.F.R. 3.156(a).   The Court held in Elkins 
that now the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant to 
38 U.S.C. § 5107(a); and third, if the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between determinations 
of well-groundedness and of new and material evidence by 
overruling the reasonable-possibility-of-a-change-in-outcome 
prong established by Colvin.  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) cert. denied, sub nom.  Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  


B.  Whether a December 1993 rating decision is final

Claimants and their representatives are entitled to notice of any 
decision made by VA affecting the payment of benefits or the 
granting of relief.  The notice shall include an explanation of 
the procedure for obtaining review of the decision.  38 U.S.C.A. 
§ 5104 (West 1991); 38 C.F.R. § 3.103 (1998).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q) (1998).  

The RO denied the veteran's claims in December 1993 and notified 
him of this decision in that same month.  The notification letter 
was sent to the veteran at his most recent address of record at 
the Fort Roots VAMC, as indicated on his June 29, 1993, Statement 
in Support of Claim.  This letter was returned by the post office 
as undeliverable.  It was indicated that the veteran had been 
discharged from the hospital.  Shortly after the notice letter 
was returned to the RO, it received a request from the veteran 
saying that he was hospitalized at the Fort Roots VAMC and 
expected to be there several months.  However, he was discharged 
the next day and left no forwarding address.

The RO then sent a copy of the letter to the address listed for 
the veteran on his VA treatment records.  Whether that address 
was the [redacted] Street address or the homeless mission address is 
not indicated.  This letter was not returned to the RO as 
undeliverable, and it is presumed that it was delivered. 

In the normal course of events it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  It is only where a file 
discloses other possible and plausible addresses that an attempt 
should be made to locate him at the alternate known address.  
There is no burden on the part of the VA to "turn up heaven and 
earth" to find the veteran.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521-22 (1996); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Here, the RO notified the veteran of the December 1993 rating 
decision at his most recent address of record, as provided in the 
June 1993 Statement in Support of Claim.  Absent any evidence 
that the appellant took affirmative steps to change his address 
of record for the receipt of correspondence, the Board is 
entitled to rely on that address as being his "last known 
address."  See Thompson v. Brown, 8 Vet. App. 169 (1995); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).  The veteran thereafter left no 
forwarding address upon his discharge from the North Little Rock 
VAMC in December 1993.  Notwithstanding the veteran's failure to 
provide an address to the RO, it searched his records and 
remailed his notice letter to an address shown in his VA medical 
records from prior to December 1993.  That remailed letter was 
apparently delivered.  As it was not returned by the post office 
as undeliverable, the RO had no reason to believe or conclude 
that the veteran had not been notified of that decision.  

Accordingly, the Board concludes that the veteran was properly 
notified of the December 1993 rating decision.  Because he did 
not file a notice of disagreement with that decision within one 
year, the rating decision became final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).



C.  Headache disorder

The Board must consider whether new and material evidence has 
been submitted since the December 1993 RO decision in accord with 
the holding in Hodge, supra.  No prejudice to the veteran results 
from the Board's appellate disposition herein because the Board's 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of the December 1993 rating decision, the evidence 
consisted, in pertinent part, of the veteran's own statements 
that he had headaches prior to active service that were 
aggravated during service, and medical evidence of a headache 
disorder diagnosed in 1986.  In order to be material, there would 
have to be competent evidence tending to show incurrence of a 
headache condition during active service, or tending to show 
aggravation of a pre-service headache condition during active 
service.  Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it must 
be considered in order to fairly decide the merits of the claim.

Evidence associated with the claims file subsequent to the 
December 1993 RO rating decision consists, in pertinent part, of 
the following: (1) lay statements, including testimony presented 
at personal hearings at the RO in September 1997 and before the 
Board in May 1999; (2) VA treatment records of the veteran, dated 
from March to September 1997 and from June 1998 to January 1999; 
(3) treatment records from Arkansas Rehabilitation Services, 
dated in June 1997; and (4) an October 1998 statement from James 
R. Moneypenny, Ph.D.

The evidence received subsequent to December 1993 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The lay statements (item 1), including that he had headaches 
prior to, during, and after active service, are not new as they 
were of record in December 1993.  The veteran's and his ex-wife's 
lay statements are essentially a repetition of the veteran's 
previous assertions, and are basically cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative evidence).  
Moreover, the lay statements concerning the onset or aggravation 
of the headache condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108).

The October 1998 statement from Dr. Moneypenny (item 4) is new.  
However, it makes no mention of headaches and is not probative 
with respect to the issue of whether a headache condition was 
incurred or aggravated during active service.  Therefore, it is 
not material.  This evidence is not so significant that it must 
be considered in order to fairly decide the merits of the claim.  
The fact that the veteran is presently impaired due to other 
medical problems is not a matter in dispute.

With respect to the other post-service medical evidence that was 
not of record at the time the RO previously denied this claim in 
December 1993 (items 2 and 3), where this evidence reflects 
complaints and/or treatment of a headache disorder after the 
veteran's separation from service, the Board finds that it is 
cumulative.  In December 1993, the RO had before it medical 
evidence showing a documented history of treatment for a headache 
disorder after service.  The complaints and medical findings 
presented in these additional reports are essentially no 
different from those noted previously, as reviewed by the RO in 
1993.  None of the cited records in any way provide a medical 
linkage of the veteran's current disability with his active duty 
military service.  This evidence is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  As stated above, what is lacking here is the kind of 
evidence needed to reopen this case, i.e., evidence which 
reflects that the veteran's current headache disability is 
related to inservice disease or injury, or evidence tending to 
show aggravation of a pre-service headache condition during 
active service

New and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a headache 
disorder, and the December 1993 RO rating decision remains final.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 166, 
171 (1994).  VA has no outstanding duty to inform the veteran of 
the necessity to submit certain evidence, 38 U.S.C.A. § 5103(a) 
(West 1991), in this case, because nothing in the record suggests 
the existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for a headache 
disorder.  The veteran was requested to submit records from 
Arkansas State Hospital and/or University Hospital, Counseling 
Associates, and Crisis House (Community Mental Health Clinic) and 
did not respond.  Although the RO has not requested his medical 
records from SSA or more recent VA treatment records, additional 
development to obtain these records is unnecessary in view of the 
medical evidence currently of record.  See Franzen v. Brown, 9 
Vet. App. 235 (1996) (VA's obligation under 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence which 
may exist or could be obtained).  Additional evidence of a 
headache disorder many years after service would not suffice to 
reopen the claim.  There is no basis for speculating that this 
evidence would provide evidence of inservice onset or 
aggravation, or any other significant evidence, to reopen the 
claim.  Accordingly, the Board concludes that VA did not fail to 
meet its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


D.  Psychiatric disorder

At the time of the December 1993 rating decision, the evidence 
consisted, in pertinent part, of the veteran's own statements 
that he had hallucinations prior to active service, evidence of 
an inservice diagnosis of a ? schizoid personality in 1977, and a 
post-service diagnosis of a psychiatric disorder as early as 
1993.  In order to be material, there would have to be competent 
evidence tending to show incurrence of a psychiatric disorder 
during active service or of a psychosis within one year after 
service, or tending to show aggravation of a pre-service 
psychiatric disorder during active service.  Any "new" evidence 
would have to bear directly and substantially upon this matter 
and be so significant that it must be considered in order to 
fairly decide the merits of the claim.

Turning to the evidence that has been received since December 
1993, the veteran has provided, in pertinent part, an October 
1998 statement from Dr. Moneypenny, who concluded that it was 
"entirely possible that the stress of military life initiated 
[the veteran's] symptoms of schizophrenia." 

The Board finds that new and material evidence has been received.  
The report from Dr. Moneypenny is clearly new as it was not 
before the RO in 1993.  This new evidence is also material.  Dr. 
Moneypenny's medical opinion draws a connection between the 
veteran's current psychiatric condition and his inservice 
symptomatology.  His statement is presumed credible for the 
purpose of reopening the veteran's claim since it is within his 
competence as a Ph.D. to render such an opinion.  The opinion 
bears directly and substantially upon the pertinent issue 
regarding this claim (i.e., does the veteran have a psychiatric 
disorder that had its onset during his military service).  See 
Colvin, 1 Vet. App. at 174 (material evidence is relevant to and 
probative of the issue at hand).  Therefore, because the 
additional evidence is new and material in light of the 
applicable laws and regulations, the Board finds that the claim 
for service connection for a psychiatric disorder is reopened. 

Having determined that the claim has been reopened, it must next 
be determined whether the reopened claim is well grounded.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  A claim for service 
connection requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or aggravation 
of disease or injury in service; and competent (medical) evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (truthfulness of evidence is 
presumed for purposes of determining if claim is well grounded); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  There is inservice 
evidence of psychiatric symptomatology in 1977, a current 
diagnosis of a psychiatric disorder as early as 1993, and a nexus 
between the two in the form of a medical opinion by Dr. 
Moneypenny.

Having determined that the claim is well grounded, it appears 
that additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, 
the underlying issue of entitlement to service connection will be 
the subject of the remand that follows.


ORDER

The December 1993 rating decision is final, and as to this issue, 
the appeal is denied.

New and material evidence having not been submitted, the claim of 
entitlement to service connection for a headache disorder is not 
reopened, and the appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder is 
reopened, and to that extent, the appeal is granted.


REMAND

Entitlement to service connection for a psychiatric disorder

With respect to service connection for a psychiatric disorder, 
the issue that was addressed by the RO was whether new and 
material evidence had been submitted to reopen the claim.  It 
would be prejudicial to the veteran if the Board were to proceed 
to decide the question of service connection at this point, since 
the Board finds that additional evidentiary development is 
necessary for a fair decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

There are potentially relevant medical records that the RO should 
attempt to obtain concerning the veteran's claim for service 
connection for a psychiatric disorder.  For example, the veteran 
has reported receiving treatment by a psychiatrist three times 
prior to active service, at the Arkansas State Hospital and/or 
University Hospital, at Counseling Associates, at the Crisis 
House (Community Mental Health Clinic), at Victory Outreach and 
at River Bend.  He has also apparently applied for SSA disability 
benefits.  Therefore, the RO should make arrangements to obtain 
these records on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The veteran should also be afforded a comprehensive VA 
examination in order to determine the nature and date of onset of 
any current psychiatric disorder(s).  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must not 
refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a list 
of those who have treated him for any 
psychiatric disorder both prior to and after 
active service, and obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  

The Board is particularly interested in any 
treatment received at any VAMCs, by a 
psychiatrist prior to active service, at the 
Arkansas State Hospital and/or University 
Hospital, at Counseling Associates, at the 
Crisis House (Community Mental Health 
Clinic), at Victory Outreach and at River 
Bend.

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include those 
maintained in paper form and those maintained 
electronically (e.g., in computer files) or 
on microfiche.  

If any private treatment is reported and the 
records are not obtained, the veteran and his 
attorney should be told of the negative 
results and of the veteran's ultimate 
responsibility to provide the records.  
38 C.F.R. § 3.159 (1998).

2.  Make the necessary arrangements to obtain 
a copy of any SSA decision denying or 
granting disability benefits to the veteran.  
Obtain all the records from the SSA that were 
used in considering the veteran's claim for 
disability benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those already 
on file, that fact should be annotated in the 
claims folder.  Any other records should be 
associated with the claims folder.

3.  Schedule the veteran for an appropriate 
VA examination.  The claims folder and this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder, including the 
service medical records. 

The examiner is asked to render diagnoses of 
all current psychiatric disorders.  All 
necessary tests in order to determine the 
correct diagnoses are to be done.  The 
examiner should also express an opinion based 
on the medical records on file as to the 
nature of any psychiatric disorders noted on 
examination, i.e., personality disorder, 
psychosis, etc. 

The examiner is asked to determine the date 
of onset and describe the etiology of all 
current psychiatric disorder(s) the veteran 
has and express an opinion as to whether it 
is at least as likely as not that any current 
psychiatric disorder the veteran has is 
related to the inservice symptomatology noted 
in 1977.  Did the symptomatology noted in 
1977 represent the onset of any current 
psychiatric disorder?

If it is determined that any current 
psychiatric disorder had its onset prior to 
the veteran's active service from June to 
November 1977 (based upon any medical records 
obtained showing treatment prior to that 
time), the examiner should state whether it 
underwent an increase in severity during 
active service, and, if so, whether it is 
indisputable that any increase in severity 
was attributable to the natural progress of 
the disease.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusion.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be accomplished.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination. 

6.  If the decision with respect to the claim 
remains adverse to the veteran, he and his 
attorney should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The veteran need 
take no action until he is so informed.  He is, however, 
free to submit additional evidence or argument to the RO 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

